DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application has been examined.  Claims 1-12 are pending.
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
3.	Claims 11-12 are objected to because of the following informalities:  
A.	As per claim 11, at line 1 “toque” should be --torque--.
B.	As per claim 12, at line 1 “toque” should be --torque--.
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	As per claim 1, at lines 7-8 the claim is unclear as recited.  The “wherein” clause does not appear to further define a previous step and does not positively recite an additional step.  At line 9 the claim is confusing as written (“boost control of the motor operate is performed …”).
B.	As per claim 3, the claim is unclear as to the limitation “higher than a maximum allowable torque” relative to claim 1 which recites “exceeding an 
C.	As per claim 11, the limitation “regarding a limit toque [sic]…” infers prior recitation of limit torque, but no such language has been previously recited in claim 1, thus its lacks antecedent basis.
D.	As per claim 12, the claim is unclear as to what is meant by sections of a motor speed.
E.	All claims depending from a rejected claim are also rejected for the same reasons. 
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


A.	As per claim 1, Schuessler discloses a system (13) for an electric vehicle (Fig. 1; Abs.) which performs the functions of generating a motor torque command using accelerator pedal input (8) and virtual gear-shift [0006, 0010] and operating a motor to simulate the feeling of gear-shifting [0014].  The driver can request stronger acceleration through the accelerator and gear-shift to increase the driving torque of the motor [0015].
B.	As per claims 2-5, as above whereby the torque of the motor can be controlled to simulate upshifting/downshifting by generating “jolts” (abrupt decrease/increase in drive torque simulating characteristics of a mechanical transmission) [0012, 0014, 0035, 0037].
6.2	Claims 1 and 2, as best interpreted given the deficiencies noted above, are further rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mazzini (US 2019/0309113).
	As per claims 1 and 2, Mazzini discloses a method of controlling an electric vehicle (Fig. 1) which generates a motor torque command based on driver torque request and a virtual gear-selection to simulate a mechanical manual transmission [0009].  The method provides for the simulation of upshifting/downshifting which mimic sensations of inertia and mass in the drivetrain [0018, 0023, 0025, 0029].
.
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited documents represent the general state of the art of controlling electric/hybrid vehicles to simulate engine and/or mechanical shifting characteristics during electric motor drive to provide a more pleasing driving experience in vehicles without mechanical shifting of a transmission.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969. The examiner can normally be reached Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781 or you can reach supervisor Peter Nolan at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661